UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 03-0947

                                   JACOB KALMAN , APPELLANT ,

                                                  V.


                                    ANTHONY J. PRINCIPI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                          On Appeal from the Board of Veterans' Appeals


                                (Decided     December 21, 2004       )



       Sean Kendall, of Boulder, Colorado, was on the brief for the appellant.

        Tim S. McClain, General Counsel; R. Randall Campbell, Assistant General Counsel; Carolyn
F. Washington, Deputy Assistant General Counsel, and Lavinia Derr, all of Washington, D.C., were
on the brief for the appellee.

       Before IVERS, Chief Judge, and GREENE and KASOLD, Judges.

       KASOLD, Judge: Veteran Jacob Kalman appeals through counsel a September 13, 2002,
decision of the Board of Veterans' Appeals (Board) that dismissed his appeal on the basis that he had
withdrawn his Substantive Appeal to the Board. Mr. Kalman requests reversal, arguing that the
Board erred in its determination that the Substantive Appeal had been withdrawn because that
determination did not comply with the regulatory requirements. Appellant's Brief (Br.) at 6-8. The
Secretary argues that the Board's decision was supported by a plausible basis in the record and urges
the Court to affirm. Secretary's Br. at 5-8. For the reasons set forth below, the Board's decision will
be reversed and the matter remanded.


                                        I. BACKGROUND
       Mr. Kalman served on active duty in the U.S. Air Force from October 1956 to March 1960.
Record (R.) at 8. Four months after service, he claimed service connection for residuals of anterior-
chest-wall trauma, which was granted with a noncompensable rating. R. at 40-43, 62-63. In early
1999, Mr. Kalman sought a compensable rating for his service-connected anterior-chest-wall trauma
and sought service connection for, inter alia, hiatal hernia, psoriasis, bipolar disorder, and obsessive-
compulsive personality disorder. R. at 65-66, 73-74, 78-80. A VA regional office (RO) denied the
claims (R. at 130-35), and Mr. Kalman filed a Notice of Disagreement (R. at 141, 152). Mr. Kalman
was subsequently awarded service connection for a bipolar disorder. R. at 2, 274.
        In June 2000, during a hearing before the RO, Mr. Kalman verbally perfected his appeal to
the Board by submitting his testimony during the hearing in lieu of a written Substantive Appeal.
R. at 206-07. In January 2002, the RO sent to Mr. Kalman a letter informing him that his appeal was
perfected as to his claims for, inter alia, service connection for psoriasis and obsessive-compulsive
personality disorder and for his claim for an increased rating for residuals of his service-connected
anterior-chest-wall trauma. R. at 285. The RO also stated: "The only issue that remains relative to
your appeal inquiry, which you must clarify, is whether you want a Board of Veteran's [sic] Appeals'
[sic] . . . Travel Board Hearing or a [Board] Video Conference . . . ." R. at 285. On January 22,
2002, Mr. Kalman responded by letter, stating: "[Y]ou refer to 'the only issue that remains to your
appeal inquiry, which you must clarify.' [sic] Since you did not specifically name that issue[,] I
reluctantly have to assume that it is the chest[-]wall trauma . . . . That is the only issue
remaining . . . ." R. at 288 (former emphasis added; latter emphasis in original). At some point, Mr.
Kalman did request a video-conference hearing.
        At the Board video-conference hearing, a Board member indicated that the issue before the
Board was "increased rating for bipolar disorder," to which Mr. Kalman's representative replied:
"No, there was some chest trauma in service [for] which he was given a [0%] rating . . . . They
found out that it was misdiagnosed. The correct diagnosis was a hiatal hernia . . . ." R. at 298. Mr.
Kalman then testified about both the hernia and the chest-wall trauma. R. at 301-05. At the end of
the testimony, when asked whether there was anything else Mr. Kalman wished to cover, his
representative stated: "No, I don't think there is any other issue. Although we thought there was in
the beginning." R. at 305.
        In its September 2002 decision, the Board referred the hiatal-hernia claim to the RO because
no rating decision had been issued on that claim. R. at 2. The Board dismissed the claims of service


                                                   2
connection for psoriasis and obsessive-compulsive personality disorder and the claim for a
compensable evaluation for residuals of anterior-chest-wall trauma "without prejudice," finding that
Mr. Kalman had withdrawn those claims. R. at 4. In doing so, the Board found that Mr. Kalman
"essentially asserted" that service connection for hiatal hernia was warranted and that was "the only
issue remaining." Id. The Board also noted that, at the hearing before the Board, Mr. Kalman
addressed only the issue of service connection for the hiatal hernia and, when asked whether there
were any other issues, Mr. Kalman's representative stated: "No, I don't think there is any other issue."
Id.


                                           II. ANALYSIS
       When reviewing the question of a claimant's withdrawal of an appeal to the Board, the Court
must take into consideration "the nonadversarial setting of the [VA] claims adjudication process,"
Isenbart v. Brown, 7 Vet.App. 537, 541 (1995), during which VA is required to construe liberally
all submissions by a claimant, see EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Verdon
v. Brown, 8 Vet.App. 529, 533 (1996) (holding that when it is ambiguous whether a claim is
withdrawn in a written letter, "it is not sufficient for the Board to conclude there was an
abandonment without providing an adequate statement of reasons or bases to support that
conclusion"); 38 C.F.R. § 20.202 (2004) (arguments within the Substantive Appeal to Board will be
construed "in a liberal manner for purposes of determining whether they raise issues on appeal").
The Board's determination on whether Mr. Kalman's January 2002 response to the RO constituted
a withdrawal of his appeal is a finding of fact that the Court reviews under the "clearly erroneous"
standard of review set forth in 38 U.S.C. § 7261(a)(4) (Court shall "hold unlawful and set aside"
clearly erroneous factual findings ). Cf. Hanson v. Brown, 9 Vet.App. 29, 32 (1996) (applying
"clearly erroneous" standard of review involving withdrawal of a claim at the RO). "'A finding is
'clearly erroneous' when although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been committed.'" Gilbert
v. Derwinski, 1 Vet.App. 49, 52 (1990) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364,
395 (1948)). If the Board's "'account of the evidence is plausible in light of the record viewed in its




                                                   3
entirety, the court of appeals may not reverse it.'" Gilbert, supra (quoting Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985)).
       At the time of the Board hearing in this case, the regulations provided that an appeal could
be withdrawn only in a writing, submitted prior to the Board's promulgated decision and, if an appeal
was filed by the claimant, an authorized representative could submit a withdrawal on his behalf only
if he had the "express written consent" of the claimant. 38 C.F.R. § 20.204(b), (c) (2002). In finding
that Mr. Kalman effectively withdrew his claims for service connection for psoriasis and obsessive-
compulsive personality disorder and the claim for a compensable evaluation for residuals of anterior-
chest-wall trauma, the Board relied on (1) Mr. Kalman's January 2002 letter stating that "the only
issue remaining" was for a compensable evaluation for residuals of anterior-chest-wall trauma, (2)
the statements by Mr. Kalman and his representative at the Board hearing that there were no other
issues than the issue of service connection for a hiatal hernia, and (3) the failure of Mr. Kalman or
his representative to address the other claims during the Board hearing. R. at 4.
       The reference in Mr. Kalman's letter to "the only issue remaining" must be understood in its
context. Mr. Kalman's letter and comment were in response to the RO's January 2002 letter to him
in which the RO explicitly noted that the issues of service connection for psoriasis and for obsessive-
compulsive personality disorder and the claim for a compensable rating for residuals of the service-
connected anterior-chest-wall trauma were perfected for appeal. The RO then stated that the only
issue that remained regarding the appeal was whether Mr. Kalman wanted a Travel Board or video-
conference hearing. His response never stated that he was withdrawing his appeal or any portion
thereof, and it was never recognized as such prior to the Board decision. The Board decision reflects
the issues on appeal as entitlement to service connection for psoriasis and for obsessive-compulsive
personality disorder and a compensable evaluation for residual anterior-chest-wall trauma. R. at 1.
If Mr. Kalman's response had effected a withdrawal of these issues, then they would not have been
before the Board. "When claims are withdrawn, they cease to exist." Hanson, 9 Vet.App. at 32.
       The Board's reliance on the oral statements of Mr. Kalman or of his representative to serve
as a withdrawal of his appeal or any portion thereof is also misplaced. First, the regulations in effect
did not recognize an oral statement as a permitted means to withdraw an appeal. See 38 C.F.R.
§ 20.204(b). Second, since Mr. Kalman filed his own appeal to the Board, a withdrawal of that


                                                   4
appeal presented by his representative could be effective only if based on Mr. Kalman's "express
written consent", and there is no evidence that such consent was ever given. See 38 C.F.R.
§ 20.204(c). Third, the statements that there were no other issues simply does not rise to a
withdrawal of an appeal. Cf. Isenbart, 7 Vet.App. at 541 (holding that the words "no additional
issues" spoken at RO hearing do not provide "the formality or specificity" required to constitute a
withdrawal under 38 C.F.R. § 20.204(a)). At best, a comment at the Board hearing that there are no
other issues means that the case is submitted on the record, particularly given that a Board hearing
is entirely the veteran's choice. See generally 38 U.S.C. § 7104(a) (Board will afford claimant a
hearing); 38 C.F.R. § 20.700 (2004) (hearing granted upon claimant's request). Finally, the Court
notes that at the hearing both Mr. Kalman and his representative made repeated references to the
events surrounding his anterior-chest-wall trauma and the residual effects thereof, thereby
contradicting any finding that an appeal of this issue had been abandoned or withdrawn. See R. at
298-300.
       Considering the above deficiencies in the Board's decision, on the record as a whole, the
Court is left with the definite and firm conviction that the Board erred and that its decision is not
plausible. Therefore, the Court holds that the Board's determination that Mr. Kalman withdrew his
appeal is clearly erroneous, see Gilbert, supra, and the decision will be reversed. See 38 U.S.C.
§ 7261(a)(4).
       The Secretary urges the Court to affirm because the Board's decision is supported by a
plausible basis in the record. In making this argument, however, the Secretary relies upon a version
of the regulations promulgated after the Board's September 2002 decision. See Secretary's Br. at 5-8;
see also Board of Veterans' Appeals: Rules of Practice–Appeal Withdrawal, 68 Fed. Reg. 13,235
(March 19, 2003); compare 38 C.F.R. § 20.204 (2004) with 38 C.F.R. § 20.204 (2002); R. at 1. The
Secretary does not indicate why he believes the newly promulgated regulation is applicable in this
case. In light of the Court's reversal of the Board's decision based on the regulation in effect at the
time of the purported withdrawal of Mr. Kalman's appeal, there is no need to address the new
regulation further.
       On remand, Mr. Kalman will have the opportunity to present any additional evidence and
argument in support of his claims, and the Board must consider any evidence and argument so


                                                  5
presented. See Kay v. Principi, 16 Vet.App. 529, 534 (2002). The Court expects that the Secretary
will provide expeditious treatment of this matter on remand. See 38 U.S.C. § 7112.


                                       III. CONCLUSION
       Upon consideration of the foregoing, the decision of the Board as to Mr. Kalman's claims of
service connection for psoriasis and obsessive-compulsive personality disorder and the claim for
entitlement to a compensable evaluation for residuals of anterior-chest-wall trauma is REVERSED,
the appeal to the Board as to those claims is reinstated, and the matter is REMANDED for
proceedings consistent with this opinion. The Board's decision to refer the hiatal-hernia claim to the
RO is undisturbed.
       REVERSED and REMANDED.




                                                  6